DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9 and 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nahm et al. (United States Patent Application Publication 2010/0061604), hereinafter referenced as Nahm, in view of Ono et al. (United States Patent Application Publication 2012/0292530), hereinafter referenced as Nahm, and further in view of Kokubun (United States Patent Application Publication 2017/0196527).
Regarding claim 2, Nahm discloses a method of displaying fluorescence intensity in an image, the method comprising: displaying a target reticle covering a region of the image (figure 5 exhibits wherein a target reticle 603 is displayed covering a region of an image as disclosed at paragraph 93); calculating a representation of fluorescence intensity within the target reticle based on fluorescence intensity values for a plurality of pixels within the target reticle (paragraph 95 teaches that the calculated fluorescence values as based on a plurality of pixels within the region); and displaying the representation of fluorescence intensity in a display region associated with the target reticle (figure 5 exhibits wherein a graph which represents fluorescence over time is displayed, this graph region is associated with the target reticle by being on the same display as disclosed at paragraph 93).  However, Nahm fails to disclose wherein the fluorescence intensity is a normalized fluorescence intensity, moving the target reticle relative to the imaged anatomy; and updating the displayed representation of the normalized fluorescence intensity while moving the target reticle.
Ono is a similar or analogous system to the claimed invention as evidenced Ono teaches a fluorescence observation device wherein the motivation of eliminating the influence of individual variation thereby improving diagnosis precision would have prompted a predictable variation of Nahm by applying Ono’s known principal of displaying normalized fluorescence values (figure 7 exhibits wherein normalized fluorescence values are calculated and provided to a diagnostician as disclosed at paragraph 49).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to plot normalized fluorescence values in place of the standard fluorescence values taught by Nahm.
In view of the motivations such as eliminating the influence of individual variation thereby improving diagnosis precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	However, Nahm in view of Ono fails to disclose moving the target reticle relative to the imaged anatomy; and updating the displayed representation of the normalized fluorescence intensity while moving the target reticle.
Kokubun is a similar or analogous system to the claimed invention as evidenced Kokubun teaches a user interface for a medical imaging system wherein the motivation of allowing an operator to view new regions for diagnostic purposes would have prompted a predictable variation of Nahm by applying Kokubun’s known principal of moving a target relative to an imaged anatomy (paragraph 174 teaches that an operator can move the positions of guide displays G1-G3 as exhibited in figure 25) and updating a secondary based on the new position (paragraph 175 teaches that new selection images are provided in response to moving the guide display).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to provide the operator with the ability to move the boxes over regions 603-606 as needed and when doing so to update the displayed representation of the normalized fluorescence intensity (as shown in the graph exhibited in figure 5) while moving the target reticle to correspond to the new positions.
In view of the motivations such as allowing an operator to view new regions for diagnostic purposes one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 2), in addition, Nahm discloses wherein the representation of the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities (figure 5 exhibits a plots 607-610 which compare fluorescence over time in display field 601 as disclosed at paragraph 93).
Regarding claim 6, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 5), in addition, Nahm discloses updating the historical plot while scanning across imaged anatomy (paragraph 93 teaches updating the historical plot over time while selecting regions across the anatomy).
Regarding claim 7, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 2), in addition, Ono discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 43 teaches that normalized fluorescence is calculated by dividing the values of fluorescence pixels by the pixel values of reflected white light).
Regarding claim 8, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 2), in addition, Nahm discloses comparing normalized fluorescence intensity values associated with different locations (figure 5 exhibits a plot which compares the fluorescence of different locations as disclosed at paragraph 93).
Regarding claim 9, Nahm discloses a system comprising a display (figure 1 exhibits display 52 as disclosed at paragraph 71), one or more processors (figure 1 exhibits controller 70 as disclosed at paragraph 79), memory (figure 1 exhibits memory 72 as disclosed at paragraph 79), and one or more programs stored in the memory for execution by the one or more processors (paragraph 10 teaches that a memory stores an operating program), the one or more programs including instructions for: displaying, on the display, a target reticle covering a region of an image (figure 5 exhibits wherein a target reticle 603 is displayed covering a region of an image as disclosed at paragraph 93); calculating a representation of fluorescence intensity within the target reticle based on fluorescence intensity values for a plurality of pixels within the target reticle (paragraph 95 teaches that the calculated fluorescence values as based on a plurality of pixels within the region); and displaying, on the display, the representation of fluorescence intensity in a display region associated with the target reticle (figure 5 exhibits wherein a graph which represents fluorescence over time is displayed, this graph region is associated with the target reticle by being on the same display as disclosed at paragraph 93).  However, Nahm fails to disclose wherein the fluorescence intensity is a normalized fluorescence intensity, moving the target reticle relative to the imaged anatomy; and updating the displayed representation of the normalized fluorescence intensity while moving the target reticle.
Ono is a similar or analogous system to the claimed invention as evidenced Ono teaches a fluorescence observation device wherein the motivation of eliminating the influence of individual variation thereby improving diagnosis precision would have prompted a predictable variation of Nahm by applying Ono’s known principal of displaying normalized fluorescence values (figure 7 exhibits wherein normalized fluorescence values are calculated and provided to a diagnostician as disclosed at paragraph 49).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to plot normalized fluorescence values in place of the standard fluorescence values taught by Nahm.
In view of the motivations such as eliminating the influence of individual variation thereby improving diagnosis precision one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	However, Nahm in view of Ono fails to disclose moving the target reticle relative to the imaged anatomy; and updating the displayed representation of the normalized fluorescence intensity while moving the target reticle.
Kokubun is a similar or analogous system to the claimed invention as evidenced Kokubun teaches a user interface for a medical imaging system wherein the motivation of allowing an operator to view new regions for diagnostic purposes would have prompted a predictable variation of Nahm by applying Kokubun’s known principal of moving a target relative to an imaged anatomy (paragraph 174 teaches that an operator can move the positions of guide displays G1-G3 as exhibited in figure 25) and updating a secondary based on the new position (paragraph 175 teaches that new selection images are provided in response to moving the guide display).  When applying this known technique to Nahm, it would have been obvious to a person having ordinary skill in the art to provide the operator with the ability to move the boxes over regions 603-606 as needed and when doing so to update the displayed representation of the normalized fluorescence intensity (as shown in the graph exhibited in figure 5) while moving the target reticle to correspond to the new positions.
In view of the motivations such as allowing an operator to view new regions for diagnostic purposes one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 9), in addition, Nahm discloses wherein the representation of the normalized fluorescence intensity includes a historical plot of normalized fluorescence intensities (figure 5 exhibits a plots 607-610 which compare fluorescence over time in display field 601 as disclosed at paragraph 93).
Regarding claim 13, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 12), in addition, Nahm discloses updating the historical plot while moving the target reticle relative to imaged anatomy (paragraph 93 teaches updating the historical plot over time, therefore as an operator moves one of the boxes, it is apparent that the plot would update as well with the new values at the new time points).
Regarding claim 14, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 9), in addition, Ono discloses wherein the normalized fluorescence intensity value is based on a ratio between a measured fluorescence intensity value and a reflected light value within the target reticle (paragraph 43 teaches that normalized fluorescence is calculated by dividing the values of fluorescence pixels by the pixel values of reflected white light).
Regarding claim 16, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 6), in addition, Ono discloses wherein the historical plot shows changes in the normalized fluorescence intensity as the target reticle moved relative to the imaged anatomy (because the historical plot 601 shows the changes over time for every selected position, it is apparent that if a box 603-606 is moved, as taught by Kokubun, then the plot would update over time to  show values at the new positions).
Regarding claim 17, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 13), in addition, Ono discloses wherein the historical plot shows changes in the normalized fluorescence intensity as the target reticle moved relative to the imaged anatomy (because the historical plot 601 shows the changes over time for every selected position, it is apparent that if a box 603-606 is moved, as taught by Kokubun, then the plot would update over time to  show values at the new positions).
Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahm in view of Ono in view of Kokubun and further in view of Dvorsky et al. (United States Patent Application Publication 2011/0306877), hereinafter referenced as Dvorsky.
Regarding claim 3, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 2), however, Nahm fails to disclose wherein the display region is projected onto the target reticle.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 2), however, Nahm fails to disclose wherein the normalized fluorescence intensity includes a single numerical value.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 9), however, Nahm fails to disclose wherein the one or more programs include instructions for projecting the display region onto the target reticle.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Nahm in view of Ono and further in view of Kokubun discloses everything claimed as applied above (see claim 9), however, Nahm fails to disclose wherein the normalized fluorescence intensity includes a single numerical value.
Dvorsky is a similar or analogous system to the claimed invention as evidenced Dvorsky teaches a system for analyzing the fluorescence of tissue wherein the motivation of immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph would have prompted a predictable variation of Nahm by applying Dvorsky’s known principal of displaying a numerical value of normalized fluorescence on an image of a target corresponding to the location of the fluorescence (figure 10B exhibits normalized fluorescence values displayed next to their locations on the target tissue as disclosed at paragraph 59).  When applying this known technique to Nahm it would have been obvious to a person having ordinary skill in the art to displayed the normalized fluorescence values as calculated by Nahm in view of Ono on the target reticles of Ono (figure 5 elements 603-606) as taught by Dvorsky.
In view of the motivations such as immediately discerning the numerical fluorescence value for a region without having to estimate it based on a graph one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nahm.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696